DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,057,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.
	Claim 21 is anticipated by claim 1 of the ‘490 Patent.
	Claim 22 is anticipated by claim 2 of the ‘490 Patent.
	Claim 23 is anticipated by claim 3 of the ‘490 Patent.
	Claim 24 is anticipated by claim 4 of the ‘490 Patent.
	Claim 25 is anticipated by claim 5 of the ‘490 Patent.
	Claim 26 is anticipated by claim 6 of the ‘490 Patent.
	Claim 27 is anticipated by claim 7 of the ‘490 Patent.
	Claim 28 is anticipated by claim 8 of the ‘490 Patent.
	Claim 29 is anticipated by claim 9 of the ‘490 Patent.
	Claim 30 is anticipated by claim 10 of the ‘490 Patent.
	Claim 31 is anticipated by claim 11 of the ‘490 Patent.
	Claim 32 is anticipated by claim 12 of the ‘490 Patent.
	Claim 33 is anticipated by claim 13 of the ‘490 Patent.
	Claim 34 is anticipated by claim 14 of the ‘490 Patent. 
	Claim 35 is anticipated by claim 15 of the ‘490 Patent.
	Claim 36 is anticipated by claim 16 of the ‘490 Patent.
	Claim 37 is anticipated by claim 17 of the ‘490 Patent.
	Claim 38 is anticipated by claim 18 of the ‘490 Patent.
	Claim 39 is anticipated by claim 19 of the ‘490 Patent.
	Claim 40 is anticipated by claim 20 of the ‘490 Patent.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-14  of U.S. Patent No. 10,218,811. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.
 Claim 21 is anticipated by claim 1 of the ‘811 Patent.
	Claim 22 is anticipated by claim 1 of the ‘811 Patent.
	Claim 23 is anticipated by claim 3 of the ‘811 Patent.
	Claim 24 is anticipated by claim 1 (score/ranking) of the ‘811 Patent.
	Claim 25 is anticipated by claim 3 of the ‘811 Patent.
	Claim 26 is anticipated by claim 4 of the ‘811 Patent.
	Claim 27 is anticipated by claim 5 of the ‘811 Patent.

	Claim 28 is anticipated by claim 6 and 11 (likelihood-of-use/prediction) of the ‘811 Patent.
	Claim 29 is anticipated by claim 6 of the ‘811 Patent.
	Claim 30 is anticipated by claim 7 of the ‘811 Patent.
	Claim 31 is anticipated by claim 1 of the ‘811 Patent.
	Claim 32 is anticipated by claim 8 of the ‘811 Patent.
	Claim 33 is anticipated by claim 9 of the ‘811 Patent.
	Claim 34 is anticipated by claim 10 of the ‘811 Patent. 
	Claim 35 is anticipated by claim 11 of the ‘811 Patent.
	Claim 36 is anticipated by claim 11 of the ‘811 Patent.
	Claim 37 is anticipated by claim 12 of the ‘811 Patent.
	Claim 38 is anticipated by claim 11 of the ‘811 Patent.
	Claim 39 is anticipated by claim 13 of the ‘811 Patent.
	Claim 40 is anticipated by claim 14 of the ‘811 Patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 and 35 recite the limitation “the one or more servers”.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 28 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2015/0215816 to Abou-Elkheir et al.
As concerns claim 21, a computer-implemented method for utilizing unused network capacity for requests, the method comprising: 
receiving, over a network (0014) at one or more servers (0014-server), network traffic information (0054-networks profiled based on throughput and congestion characteristics; 0018-available network resources; off-peak vs peak traffic inherently is determined from monitored network traffic) from a network provider of the network; 
determining, over the network at the one or more servers, a plurality of requests (0054-requested content; 0055-requests) associated with a device (0014-mobile device); 
determining, for each request of the plurality of requests by the one or more servers, a prediction regarding which of the plurality of requests the device is most likely to use (0013-predict; 0018-predicts based on consumption of content; pushed based on best utilization of available network resources, offload to off-peak times; 0025-predict; 0055); 
and responding to (0026-schedule; 0103-returns result), for each request of the plurality of requests by the one or more servers, the request based on the network traffic information (0020-adjust pre-fetching to conditions such as type of network access; 0024-traffic to networks with greater unused capacity) and the prediction (0018-predicts based on consumption of content; pushed based on best utilization of available network resources, offload to off-peak times; 0025; 0055).  

As concerns claim 28, a system for utilizing unused network capacity for requests, the system including: at least one data storage device (0014-servers) that stores instructions for utilizing unused network capacity for requests; and at least one processor (0015) configured to execute the instructions to perform operations comprising: 
receiving, over a network (0014), network traffic information (0054-networks profiled based on throughput and congestion characteristics; 0018-available network resources; off-peak vs peak traffic inherently is determined from monitored network traffic) from a network provider of the network; 
determining, over the network, a plurality of requests (0054-requested content; 0055-requests) associated with a device (0014-mobile device); 
determining, for each request of the plurality of requests by the one or more servers, a prediction regarding which of the plurality of requests the device is most likely to use (0013-predict; 0018-predicts based on consumption of content; pushed based on best utilization of available network resources, offload to off-peak times; 0025-predict; 0055); 
and responding to, for each request of the plurality of requests by the one or more servers, the request based on the network traffic information (0020-adjust pre-fetching to conditions such as type of network access; 0024-traffic to networks with greater unused capacity) and the prediction (0018-predicts based on consumption of content; pushed based on best utilization of available network resources, offload to off-peak times; 0025; 0055).  

As concerns claim 35, a non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform operations for utilizing unused network capacity for requests, the operations comprising: 
receiving, over a network (0014), network traffic information (0054-networks profiled based on throughput and congestion characteristics; 0018-available network resources; off-peak vs peak traffic inherently is determined from monitored network traffic) from a network provider of the network; 
determining, over the network, a plurality of requests (0054-requested content; 0055-requests) associated with a device (0014-mobile device);
 determining, for each request of the plurality of requests by the one or more servers, a prediction regarding which of the plurality of requests the device is most likely to use (0013-predict; 0018-predicts based on consumption of content; pushed based on best utilization of available network resources, offload to off-peak times; 0025-predict; 0055); 
and responding to, for each request of the plurality of requests by the one or more servers, the request based on the network traffic information (0020-adjust pre-fetching to conditions such as type of network access; 0024-traffic to networks with greater unused capacity) and the prediction (0018-predicts based on consumption of content; pushed based on best utilization of available network resources, offload to off-peak times; 0025; 0055).  

Allowable Subject Matter
Claims 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-34 and 36-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 6,038,601 disclose caching and pre-fetching. However it uses priority for responses and is silent regarding the basis of network traffic information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451